                        1 JOSHUA S. GOODMAN - State Bar #116576
                          jgoodman@gnhllp.com
                        2 PAIGE P. YEH - State Bar #229197
                          pyeh@gnhllp.com
                        3 GOODMAN NEUMAN HAMILTON           LLP
                          417 Montgomery Street, 10th Floor
                        4 San Francisco, CA 94104
                          Telephone: (415) 705-0400
                        5 Facsimile: (415) 705-0411
                        6 Attorneys for Defendant
                          HOME DEPOT U.S.A., INC.
                        7
                          PETER F. SAMUEL - State Bar #072503
                        8 pfsamuel@samuellaw.com
                          JON H. KLINGENSMITH - State Bar #127784
                        9 jklingensmith@samuellaw.com
                          SAMUEL AND SAMUEL
                       10 5050 Sunrise Blvd., Ste. C-1
                          Fair Oaks, CA 95628
                       11 Telephone: (916) 966-4722
                          Facsimile: (916) 962-2219
                       12
                          Attorneys for Plaintiff
                       13 JOSE FERNANDEZ PRIETO
                       14
                       15
                       16                           UNITED STATES DISTRICT COURT
                       17                          EASTERN DISTRICT OF CALIFORNIA
                       18
                       19 JOSE FERNANDEZ PRIETO,                         No. 2:19-cv-00692 MCE DB

                       20                                 Plaintiff,     STIPULATED
                                                                         PROTECTIVE ORDER
                       21 vs.
                       22 HOME DEPOT U.S.A., INC.,
                       23
                                                        Defendant.
                       24
                       25 1.      PURPOSES AND LIMITATIONS
 Goodman
  Neuman               26         Disclosure and discovery activity in this action are likely to involve production of
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 the standard operating procedures and training guides of Defendant Home Depot U.S.A.,
        94104
Tel.: (415) 705-0400
                       28 Inc. (“Home Depot”). These materials are unique and akin to a road map or encyclopedia

                                                                        -1-
                            STIPULATED PROTECTIVE ORDER                                    Case No. 2:19-cv-00692-MCE-DB
                        1 of Home Depot’s operations and business practices, created through the collective
                        2 experience and know how of Home Depot’s associates, and gives Home Depot a
                        3 competitive advantage as the leading home improvement retailer. This advantage would
                        4 be greatly diminished if Home Depot were required to publicly disclosed or publicly
                        5 testified to its Standard Operating Procedures and/or training guides, thereby making them
                        6 available to Home Depot’s competitors.
                        7         The need for protection of the aforementioned material should be addressed by a
                        8 court order as opposed to a private agreement between the parties because the parties
                        9 intend to file pleadings with the court that incorporate said information. Thus, an agreed-
                       10 upon protocol for handling the sensitive information that has been approved by the court
                       11 would facilitate and streamline the process. Further, a protective order entered by the court
                       12 will facilitate discovery for the purposes of litigation while keeping the information in
                       13 limited circulation and out of the public eye.
                       14         Accordingly, the parties hereby stipulate to and petition the court to enter the
                       15 following Stipulated Protective Order. The parties acknowledge that this Order does not
                       16 confer blanket protections on all disclosures or responses to discovery and that the
                       17 protection it affords from public disclosure and use extends only to the limited
                       18 information or items that are entitled to confidential treatment under the applicable legal
                       19 principles.
                       20 2.      DEFINITIONS
                       21         2.1     Challenging Party: a Party or Non-Party that challenges the designation of
                       22 information or items under this Order.
                       23         2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it
                       24 is generated, stored or maintained) or tangible things that qualify for protection under
                       25 Federal Rule of Civil Procedure 26(c).
 Goodman
  Neuman               26         2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 (as well as their support staff).
        94104
Tel.: (415) 705-0400
                       28         2.4     Designating Party: a Party or Non-Party that designates information or

                                                                        -2-
                            STIPULATED PROTECTIVE ORDER                                    Case No. 2:19-cv-00692-MCE-DB
                        1 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                        2         2.5    Disclosure or Discovery Material: all items or information, regardless of the
                        3 medium or manner in which it is generated, stored, or maintained (including, among other
                        4 things, testimony, transcripts, and tangible things), that are produced or generated in
                        5 disclosures or responses to discovery in this matter.
                        6         2.6    Expert: a person with specialized knowledge or experience in a matter
                        7 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                        8 expert witness or as a consultant in this action.
                        9         2.7    House Counsel: attorneys who are employees of a party to this action.
                       10 House Counsel does not include Outside Counsel of Record or any other outside counsel.
                       11         2.8    Non-Party: any natural person, partnership, corporation, association, or
                       12 other legal entity not named as a Party to this action.
                       13         2.9    Outside Counsel of Record: attorneys who are not employees of a party to
                       14 this action but are retained to represent or advise a party to this action and have appeared
                       15 in this action on behalf of that party or are affiliated with a law firm which has appeared
                       16 on behalf of that party.
                       17         2.10   Party: any party to this action, including all of its officers, directors,
                       18 employees, consultants, retained experts, and Outside Counsel of Record (and their
                       19 support staffs).
                       20         2.11   Producing Party: a Party or Non-Party that produces Disclosure or
                       21 Discovery Material in this action.
                       22         2.12   Professional Vendors: persons or entities that provide litigation support
                       23 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                       24 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                       25 their employees and subcontractors.
 Goodman
  Neuman               26         2.13   Protected Material: any Disclosure or Discovery Material that is designated
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 as “CONFIDENTIAL.”
        94104
Tel.: (415) 705-0400
                       28         2.14   Receiving Party: a Party that receives Disclosure or Discovery Material

                                                                         -3-
                            STIPULATED PROTECTIVE ORDER                                      Case No. 2:19-cv-00692-MCE-DB
                        1 from a Producing Party.
                        2 3.      SCOPE
                        3         The protections conferred by this Stipulation and Order cover not only Protected
                        4 Material (as defined above), but also (1) any information copied or extracted from
                        5 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                        6 Material; and (3) any testimony, conversations, or presentations by Parties or their
                        7 Counsel that might reveal Protected Material. However, the protections conferred by this
                        8 Stipulation and Order do not cover the following information: (a) any information that is
                        9 in the public domain at the time of disclosure to a Receiving Party or becomes part of the
                       10 public domain after its disclosure to a Receiving Party as a result of publication not
                       11 involving a violation of this Order, including becoming part of the public record through
                       12 trial or otherwise; and (b) any information known to the Receiving Party prior to the
                       13 disclosure or obtained by the Receiving Party after the disclosure from a source who
                       14 obtained the information lawfully and under no obligation of confidentiality to the
                       15 Designating Party. Any use of Protected Material at trial shall be governed by a separate
                       16 agreement or order.
                       17 4.      DURATION
                       18         Even after final disposition of this litigation, the confidentiality obligations
                       19 imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
                       20 writing or a court order otherwise directs. Final disposition shall be deemed to be the later
                       21 of (1) dismissal of all claims and defenses in this action, with or without prejudice; and (2)
                       22 final judgment herein after the completion and exhaustion of all appeals, rehearings,
                       23 remands, trials, or reviews of this action, including the time limits for filing any motions
                       24 or applications for extension of time pursuant to applicable law.
                       25 5.      DESIGNATING PROTECTED MATERIAL
 Goodman
  Neuman               26         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 Party or Non-Party that designates information or items for protection under this Order
        94104
Tel.: (415) 705-0400
                       28 must take care to limit any such designation to specific material that qualifies under the

                                                                         -4-
                            STIPULATED PROTECTIVE ORDER                                      Case No. 2:19-cv-00692-MCE-DB
                        1 appropriate standards. The Designating Party must designate for protection only those
                        2 parts of material, documents, items, or oral or written communications that qualify – so
                        3 that other portions of the material, documents, items, or communications for which
                        4 protection is not warranted are not swept unjustifiably within the ambit of this Order.
                        5          Mass, indiscriminate, or routinized designations are prohibited. Designations that
                        6 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
                        7 to unnecessarily encumber or retard the case development process or to impose
                        8 unnecessary expenses and burdens on other parties) expose the Designating Party to
                        9 sanctions.
                       10 If it comes to a Designating Party’s attention that information or items that it designated
                       11 for protection do not qualify for protection, that Designating Party must promptly notify
                       12 all other Parties that it is withdrawing the mistaken designation.
                       13          5.2    Manner and Timing of Designations. Except as otherwise provided in this
                       14 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
                       15 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
                       16 must be clearly so designated before the material is disclosed or produced.
                       17          Designation in conformity with this Order requires:
                       18          (a) for information in documentary form (e.g., paper or electronic documents, but
                       19 excluding transcripts of depositions or other pretrial or trial proceedings), that the
                       20 Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected
                       21 material. If only a portion or portions of the material on a page qualifies for protection, the
                       22 Producing Party also must clearly identify the protected portion(s) (e.g., by making
                       23 appropriate markings in the margins).A Party or Non-Party that makes original documents
                       24 or materials available for inspection need not designate them for protection until after the
                       25 inspecting Party has indicated which material it would like copied and produced. During
 Goodman
  Neuman               26 the inspection and before the designation, all of the material made available for inspection
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the
        94104
Tel.: (415) 705-0400
                       28 documents it wants copied and produced, the Producing Party must determine which

                                                                         -5-
                            STIPULATED PROTECTIVE ORDER                                     Case No. 2:19-cv-00692-MCE-DB
                        1 documents, or portions thereof, qualify for protection under this Order. Then, before
                        2 producing the specified documents, the Producing Party must affix the
                        3 “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
                        4 portion or portions of the material on a page qualifies for protection, the Producing Party
                        5 also must clearly identify the protected portion(s) (e.g., by making appropriate markings
                        6 in the margins).
                        7         (b) for testimony given in deposition or in other pretrial or trial proceedings, that
                        8 the Designating Party identify on the record, before the close of the deposition, hearing, or
                        9 other proceeding, all protected testimony.
                       10         (c) for information produced in some form other than documentary and for any
                       11 other tangible items, that the Producing Party affix in a prominent place on the exterior of
                       12 the container or containers in which the information or item is stored the legend
                       13 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
                       14 protection, the Producing Party, to the extent practicable, shall identify the protected
                       15 portion(s).
                       16         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                       17 to designate qualified information or items does not, standing alone, waive the
                       18 Designating Party’s right to secure protection under this Order for such material. Upon
                       19 timely correction of a designation, the Receiving Party must make reasonable efforts to
                       20 assure that the material is treated in accordance with the provisions of this Order.
                       21 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                       22         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
                       23 of confidentiality at any time. Unless a prompt challenge to a Designating Party’s
                       24 confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
                       25 unnecessary economic burdens, or a significant disruption or delay of the litigation, a
 Goodman
  Neuman               26 Party does not waive its right to challenge a confidentiality designation by electing not to
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 mount a challenge promptly after the original designation is disclosed.
        94104
Tel.: (415) 705-0400
                       28         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution

                                                                        -6-
                            STIPULATED PROTECTIVE ORDER                                     Case No. 2:19-cv-00692-MCE-DB
                        1 process by providing written notice of each designation it is challenging and describing
                        2 the basis for each challenge. To avoid ambiguity as to whether a challenge has been made,
                        3 the written notice must recite that the challenge to confidentiality is being made in
                        4 accordance with this specific paragraph of the Protective Order. The parties shall attempt
                        5 to resolve each challenge in good faith and must begin the process by conferring directly
                        6 (in voice to voice dialogue; other forms of communication are not sufficient) within 14
                        7 days of the date of service of notice. In conferring, the Challenging Party must explain the
                        8 basis for its belief that the confidentiality designation was not proper and must give the
                        9 Designating Party an opportunity to review the designated material, to reconsider the
                       10 circumstances, and, if no change in designation is offered, to explain the basis for the
                       11 chosen designation. A Challenging Party may proceed to the next stage of the challenge
                       12 process only if it has engaged in this meet and confer process first or establishes that the
                       13 Designating Party is unwilling to participate in the meet and confer process in a timely
                       14 manner.
                       15         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
                       16 intervention, the Designating Party shall file and serve a motion to retain confidentiality
                       17 within 21 days of the initial notice of challenge or within 14 days of the parties agreeing
                       18 that the meet and confer process will not resolve their dispute, whichever is earlier. Each
                       19 such motion must be accompanied by a competent declaration affirming that the movant
                       20 has complied with the meet and confer requirements imposed in the preceding paragraph.
                       21 Failure by the Designating Party to make such a motion including the required declaration
                       22 within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality
                       23 designation for each challenged designation. In addition, the Challenging Party may file a
                       24 motion challenging a confidentiality designation at any time if there is good cause for
                       25 doing so, including a challenge to the designation of a deposition transcript or any
 Goodman
  Neuman               26 portions thereof. Any motion brought pursuant to this provision must be accompanied by a
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 competent declaration affirming that the movant has complied with the meet and confer
        94104
Tel.: (415) 705-0400
                       28 requirements imposed by the preceding paragraph.

                                                                        -7-
                            STIPULATED PROTECTIVE ORDER                                    Case No. 2:19-cv-00692-MCE-DB
                        1          The burden of persuasion in any such challenge proceeding shall be on the
                        2 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
                        3 harass or impose unnecessary expenses and burdens on other parties) may expose the
                        4 Challenging Party to sanctions. Unless the Designating Party has waived the
                        5 confidentiality designation by failing to file a motion to retain confidentiality as described
                        6 above, all parties shall continue to afford the material in question the level of protection to
                        7 which it is entitled under the Producing Party’s designation until the court rules on the
                        8 challenge.
                        9 7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                       10          7.1   Basic Principles. A Receiving Party may use Protected Material that is
                       11 disclosed or produced by another Party or by a Non-Party in connection with this case
                       12 only for prosecuting, defending, or attempting to settle this litigation. Such Protected
                       13 Material may be disclosed only to the categories of persons and under the conditions
                       14 described in this Order. When the litigation has been terminated, a Receiving Party must
                       15 comply with the provisions of section 13 below (FINAL DISPOSITION).
                       16 Protected Material must be stored and maintained by a Receiving Party at a location and
                       17 in a secure manner that ensures that access is limited to the persons authorized under this
                       18 Order.
                       19          7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                       20 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                       21 may disclose any information or item designated “CONFIDENTIAL” only to:
                       22          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
                       23 employees of said Outside Counsel of Record to whom it is reasonably necessary to
                       24 disclose the information for this litigation and who have signed the “Acknowledgment and
                       25 Agreement to Be Bound” that is attached hereto as Exhibit A;
 Goodman
  Neuman               26          (b) the officers, directors, and employees (including House Counsel) of the
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 Receiving Party to whom disclosure is reasonably necessary for this litigation and who
        94104
Tel.: (415) 705-0400
                       28 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                         -8-
                            STIPULATED PROTECTIVE ORDER                                     Case No. 2:19-cv-00692-MCE-DB
                        1         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                        2 reasonably necessary for this litigation and who have signed the “Acknowledgment and
                        3 Agreement to Be Bound” (Exhibit A);
                        4         (d) the court and its personnel;
                        5         (e) court reporters and their staff, professional jury or trial consultants, mock
                        6 jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
                        7 litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
                        8 (Exhibit A);
                        9         (f) during their depositions, witnesses in the action to whom disclosure is
                       10 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
                       11 Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
                       12 court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
                       13 Protected Material must be separately bound by the court reporter and may not be
                       14 disclosed to anyone except as permitted under this Stipulated Protective Order.
                       15         (g) the author or recipient of a document containing the information or a custodian
                       16 or other person who otherwise possessed or knew the information.
                       17 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                       18         OTHER LITIGATION
                       19         If a Party is served with a subpoena or a court order issued in other litigation that
                       20 compels disclosure of any information or items designated in this action as
                       21 “CONFIDENTIAL,” that Party must:
                       22         (a) promptly notify in writing the Designating Party. Such notification shall
                       23 include a copy of the subpoena or court order;
                       24         (b) promptly notify in writing the party who caused the subpoena or order to issue
                       25 in the other litigation that some or all of the material covered by the subpoena or order is
 Goodman
  Neuman               26 subject to this Protective Order. Such notification shall include a copy of this Stipulated
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 Protective Order; and
        94104
Tel.: (415) 705-0400
                       28         (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                                                                        -9-
                            STIPULATED PROTECTIVE ORDER                                     Case No. 2:19-cv-00692-MCE-DB
                        1 Designating Party whose Protected Material may be affected.
                        2         If the Designating Party timely seeks a protective order, the Party served with the
                        3 subpoena or court order shall not produce any information designated in this action as
                        4 “CONFIDENTIAL” before a determination by the court from which the subpoena or
                        5 order issued, unless the Party has obtained the Designating Party’s permission. The
                        6 Designating Party shall bear the burden and expense of seeking protection in that court of
                        7 its confidential material – and nothing in these provisions should be construed as
                        8 authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
                        9 from another court.
                       10 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                       11         PRODUCED IN THIS LITIGATION
                       12         (a) The terms of this Order are applicable to information produced by a Non-Party
                       13 in this action and designated as “CONFIDENTIAL.” Such information produced by Non-
                       14 Parties in connection with this litigation is protected by the remedies and relief provided
                       15 by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
                       16 from seeking additional protections.
                       17         (b) In the event that a Party is required, by a valid discovery request, to produce a
                       18 Non-Party’s confidential information in its possession, and the Party is subject to an
                       19 agreement with the Non-Party not to produce the Non-Party’s confidential information,
                       20 then the Party shall:
                       21         (1) promptly notify in writing the Requesting Party and the Non-Party that some or
                       22 all of the information requested is subject to a confidentiality agreement with a Non-Party;
                       23         (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
                       24 in this litigation, the relevant discovery request(s), and a reasonably specific description of
                       25 the information requested; and
 Goodman
  Neuman               26         (3) make the information requested available for inspection by the Non-Party.
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27         (c) If the Non-Party fails to object or seek a protective order from this court within
        94104
Tel.: (415) 705-0400
                       28 14 days of receiving the notice and accompanying information, the Receiving Party may

                                                                        -10-
                            STIPULATED PROTECTIVE ORDER                                     Case No. 2:19-cv-00692-MCE-DB
                        1 produce the Non-Party’s confidential information responsive to the discovery request. If
                        2 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
                        3 information in its possession or control that is subject to the confidentiality agreement
                        4 with the Non-Party before a determination by the court. Absent a court order to the
                        5 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
                        6 court of its Protected Material.
                        7 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                        8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                        9 Protected Material to any person or in any circumstance not authorized under this
                       10 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                       11 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
                       12 unauthorized copies of the Protected Material, (c) inform the person or persons to whom
                       13 unauthorized disclosures were made of all the terms of this Order, and (d) request such
                       14 person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
                       15 attached hereto as Exhibit A.
                       16 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                       17         PROTECTED MATERIAL
                       18         When a Producing Party gives notice to Receiving Parties that certain inadvertently
                       19 produced material is subject to a claim of privilege or other protection, the obligations of
                       20 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
                       21 This provision is not intended to modify whatever procedure may be established in an e-
                       22 discovery order that provides for production without prior privilege review. Pursuant to
                       23 Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
                       24 effect of disclosure of a communication or information covered by the attorney-client
                       25 privilege or work product protection, the parties may incorporate their agreement in the
 Goodman
  Neuman               26 stipulated protective order submitted to the court.
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 12.     MISCELLANEOUS
        94104
Tel.: (415) 705-0400
                       28         12.1    Right to Further Relief. Nothing in this Order abridges the right of any

                                                                        -11-
                            STIPULATED PROTECTIVE ORDER                                     Case No. 2:19-cv-00692-MCE-DB
                        1 person to seek its modification by the court in the future.
                        2         12.2    Right to Assert Other Objections. By stipulating to the entry of this
                        3 Protective Order no Party waives any right it otherwise would have to object to disclosing
                        4 or producing any information or item on any ground not addressed in this Stipulated
                        5 Protective Order. Similarly, no Party waives any right to object on any ground to use in
                        6 evidence of any of the material covered by this Protective Order.
                        7         12.3    Filing Protected Material. Without written permission from the Designating
                        8 Party or a court order secured after appropriate notice to all interested persons, a Party
                        9 may not file in the public record in this action any Protected Material. Protected Material
                       10 may only be filed under seal pursuant to a court order authorizing the sealing of the
                       11 specific Protected Material at issue. If a Receiving Party's request to file Protected
                       12 Material under seal pursuant is denied by the court, then the Receiving Party may file the
                       13 information in the public record unless otherwise instructed by the court.
                       14 13.     FINAL DISPOSITION
                       15         Within 60 days after the final disposition of this action, as defined in paragraph 4,
                       16 each Receiving Party must return all Protected Material to the Producing Party or destroy
                       17 such material. As used in this subdivision, “all Protected Material” includes all copies,
                       18 abstracts, compilations, summaries, and any other format reproducing or capturing any of
                       19 the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                       20 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                       21 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                       22 work product, and consultant and expert work product, even if such materials contain
                       23 Protected Material. Any such archival copies that contain or constitute Protected Material
                       24 remain subject to this Protective Order as set forth in Section 4 (DURATION).
                       25 ///
 Goodman
  Neuman               26 ///
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 ///
        94104
Tel.: (415) 705-0400
                       28 ///

                                                                        -12-
                            STIPULATED PROTECTIVE ORDER                                     Case No. 2:19-cv-00692-MCE-DB
                        1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                        2 DATED: June 12, 2019                        GOODMAN NEUMAN HAMILTON LLP
                        3
                                                                      By:      /s/ Paige Yeh
                        4                                                   JOSHUA S. GOODMAN
                                                                            PAIGE YEH
                        5                                                   Attorneys for Defendant
                                                                            HOME DEPOT U.S.A., INC.
                        6
                        7 DATED: June 12, 2019                        SAMUEL AND SAMUEL
                        8
                                                                      By:      /s/ Jon H. Klingensmith
                        9                                                   JON H. KLINGENSMITH
                                                                            Attorneys for Plaintiff
                       10                                                   JOSE FERNANDEZ PRIETO
                       11
                       12                                            ORDER
                       13         Pursuant to the parties’ stipulation, IT IS SO ORDERED.
                       14         IT IS FURTHER ORDERED THAT:
                       15         1. Requests to seal documents shall be made by motion before the same judge
                       16 who will decide the matter related to that request to seal.
                       17         2. The designation of documents (including transcripts of testimony) as
                       18 confidential pursuant to this order does not automatically entitle the parties to file such a
                       19 document with the court under seal. Parties are advised that any request to seal
                       20 documents in this district is governed by Local Rule 141. In brief, Local Rule 141
                       21 provides that documents may only be sealed by a written order of the court after a
                       22 specific request to seal has been made. L.R. 141(a). However, a mere request to seal is
                       23 not enough under the local rules. In particular, Local Rule 141(b) requires that “[t]he
                       24 ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,
                       25 the requested duration, the identity, by name or category, of persons to be permitted
 Goodman
  Neuman               26 access to the document, and all relevant information.” L.R. 141(b).
Hamilton LLP
417 Montgomery St.
      10th Floor       27         3. A request to seal material must normally meet the high threshold of showing
 San Francisco, CA
        94104
Tel.: (415) 705-0400
                       28 that “compelling reasons” support secrecy; however, where the material is, at most,

                                                                        -13-
                            STIPULATED PROTECTIVE ORDER                                     Case No. 2:19-cv-00692-MCE-DB
                        1 “tangentially related” to the merits of a case, the request to seal may be granted on a
                        2 showing of “good cause.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,
                        3 1096-1102 (9th Cir. 2016); Kamakana v. City and County of Honolulu, 447 F.3d 1172,
                        4 1178-80 (9th Cir. 2006).
                        5         4. Nothing in this order shall limit the testimony of parties or non-parties, or the
                        6 use of certain documents, at any court hearing or trial – such determinations will only be
                        7 made by the court at the hearing or trial, or upon an appropriate motion.
                        8         5. With respect to motions regarding any disputes concerning this protective order
                        9 which the parties cannot informally resolve, the parties shall follow the procedures
                       10 outlined in Local Rule 251. Absent a showing of good cause, the court will not hear
                       11 discovery disputes on an ex parte basis or on shortened time.
                       12         6. The parties may not modify the terms of this Protective Order without the
                       13 court’s approval. If the parties agree to a potential modification, they shall submit a
                       14 stipulation and proposed order for the court’s consideration.
                       15         7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over
                       16 enforcement of the terms of this Protective Order after the action is terminated.
                       17         8. Any provision in the parties’ stipulation that is in conflict with anything in this
                       18 order is hereby DISAPPROVED.
                       19 DATED: June 13, 2019                        /s/ DEBORAH BARNES
                                                                      UNITED STATES MAGISTRATE JUDGE
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28

                                                                        -14-
                            STIPULATED PROTECTIVE ORDER                                     Case No. 2:19-cv-00692-MCE-DB
                        1                                           EXHIBIT A
                        2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                        3         I, _____________________________ [print or type full name], of
                        4 ________________________________________________________________________
                        5 [print or type full address], declare under penalty of perjury that I have read in its entirety
                        6 and understand the Stipulated Protective Order that was issued by the United States
                        7 District Court for the Eastern District of California, on ________________ in the case of
                        8 Jose Fernandez Prieto v. Home Depot U.S.A., Inc., United States District Court, Eastern
                        9 District of California, Sacramento Division, Case No. 2:19-cv-00692-MCE-DB. I agree to
                       10 comply with and to be bound by all the terms of this Stipulated Protective Order and I
                       11 understand and acknowledge that failure to so comply could expose me to sanctions and
                       12 punishment in the nature of contempt. I solemnly promise that I will not disclose in any
                       13 manner any information or item that is subject to this Stipulated Protective Order to any
                       14 person or entity except in strict compliance with the provisions of this Order.
                       15         I further agree to submit to the jurisdiction of the United States District Court for
                       16 the Eastern District of California for purpose of enforcing the terms of this Protective
                       17 Order, even if such enforcement proceedings occur after termination of this action.
                       18         I hereby appoint __________________________ [print or type full name] of
                       19 ___________________________________________________________________ [print
                       20 or type full address and telephone number] as my California agent for service of process
                       21 in connection with this action or any proceedings related to enforcement of this Stipulated
                       22 Protective Order.
                       23 Date:                                       ______________________________________
                       24 Printed name:                               ______________________________________
                       25
 Goodman
  Neuman               26 Signature:                                  ______________________________________
Hamilton LLP
417 Montgomery St.
      10th Floor
 San Francisco, CA
                       27 City and State where sworn and signed: ______________________________________
        94104
Tel.: (415) 705-0400
                       28

                                                                        -15-
                            STIPULATED PROTECTIVE ORDER                                     Case No. 2:19-cv-00692-MCE-DB
